 1 BROWN, NERI, SMITH & KHAN LLP
    Amjad M. Khan (Bar No. 237325)
 2 David E. Jang (Bar No. 258914)
   11601 Wilshire Blvd., Suite 2080
 3 Los Angeles, California 90025
   Telephone:    (310) 593-9890
 4 Facsimile:    (310) 593-9980
   amjad@bnsklaw.com
 5 david@bnsklaw.com

 6 Attorneys for Defendants Fresno Auto Spa, Inc.
   and Stevan Matijevich
 7

 8
                                UNITED STATES DISTRICT COURT
 9
                               EASTERN DISTRICT OF CALIFORNIA
10
                                        FRESNO DIVISION
11

12
     A.J. RASSAMNI, an individual,                  CASE NO. 1:18-cv-00738-LJO-EPG
13
                  Plaintiff,
14
                                                    STIPULATION AND ORDER
           v.
15                                                  CONTINUING INITIAL SCHEDULING
   FRESNO AUTO SPA, INC. a California               CONFERENCE
16 corporation doing business as River Park
   Express Car Wash; STEVAN MATIJEVICH,             (ECF No. 39)
17 an individual; and DOES 1 through 25,
   inclusive,
18
                   Defendants.
19

20

21

22

23

24

25

26
27

28

        STIPULATION AND ORDER CONTINUING INITIAL SCHEDULING CONFERENCE;
 1          All parties hereby stipulate and request that the Court continue the initial scheduling

 2 conference from June 10, 2019 to a date after the Court enters its order on Plaintiff and Counter-

 3 Defendant A.J. Rassamni’s Motion to Dismiss the Counterclaims of Defendants and Counter-

 4 Claimants Stevan Matijevich and Fresno Auto Spa, Inc. (the “Motion to Dismiss”).

 5                                               RECITALS

 6          WHEREAS, an initial scheduling conference is currently scheduled for June 10, 2019;

 7          WHEREAS, the Court found the Motion the Dismiss suitable for decision on the papers

 8 and vacated the hearing on the motion;

 9          WHEREAS, the Court has not yet entered its order on the Motion to Dismiss;

10          WHEREAS, to preserve the resources of the Court and parties, the parties believe that the

11 initial scheduling conference should be continued to a date to be set by the Court after it enters its

12 order on the Motion to Dismiss.

13                                             STIPULATION

14          NOW THEREFORE, the parties agree that the initial scheduling conference currently

15 scheduled for June 10, 2019 at 8:30 a.m. should be continued to a date set by the Court after it

16 enters its order on the Motion to Dismiss.

17    DATED: May 30, 2019                           BROWN, NERI, SMITH & KHAN LLP
                                                     Amjad M. Khan
18                                                   David E. Jang
19
                                                    By:            /s/ David E. Jang
20                                                                 David E. Jang
                                                    Attorneys for Defendants and Counterclaimants
21                                                  Stevan Matijevich and Fresno Auto Spa, Inc.
22    DATED: May 30, 2019                           LAW OFFICE OF AMY R. LOVEGREN-
                                                    TIPTON, APLC
23
                                                     Amy R. Lovegren-Tipton
24
                                                    By: /s/ Amy R. Lovegren-Tipton (as authorized on
25                                                      May 29, 2019)
                                                             Amy R. Lovegren-Tipton
26                                                  Attorneys for Plaintiff and Counter-Defendants A.J.
27                                                  Rassamni

28
                                      1
        STIPULATION AND ORDER CONTINUING INITIAL SCHEDULING CONFERENCE
 1                                                ORDER

 2          Pursuant to the parties’ stipulation (ECF No. 39), and for good cause shown, the initial

 3 scheduling conference, currently set for June 10, 2019, is continued to July 8, 2019, at 10:30 a.m.,

 4 in Courtroom 10 (EPG) before Magistrate Judge Erica P. Grosjean. The Court grants telephonic

 5 appearances, with each party wishing to so appear directed to use the following dial-in number and

 6 passcode: 1-888-251-2909; passcode 1024453. The parties are also reminded to file a joint

 7 scheduling report one full week prior to the conference and email a copy of same, in Word format,

 8 to epgorders@caed.uscourts.gov, for the Judge's review.

 9

10 IT IS SO ORDERED.

11
        Dated:    May 30, 2019                                /s/
12                                                    UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                      2
        STIPULATION AND ORDER CONTINUING INITIAL SCHEDULING CONFERENCE
